--------------------------------------------------------------------------------


RETENTION AGREEMENT


This Agreement between Bruce W. Marlow (“you”) and 21st Century Insurance Group
and its subsidiary, 21st Century Insurance Company (hereinafter collectively
referred to as the “Company”) has been entered into as of September 14, 2005,
(the “Effective Date”). This Agreement promises you severance benefits if you
are terminated without Cause or resign for Good Reason during the Term of this
Agreement. Capitalized terms are defined in the last section of this Agreement.
 
1.
Purpose



The Company considers a sound and vital management team to be essential.
Management personnel who become concerned about the possibility that the Company
may undergo substantial or adverse changes may terminate employment or become
distracted. Accordingly, the Board has determined that appropriate steps should
be taken to minimize the distraction or concerns executives may suffer from the
possibility of such events or business conditions. One step is to enter into
this Agreement with you.
 
2.
Events That Trigger Severance Benefits

 
(a)
Termination



You will receive Severance Benefits under this Agreement if, during the Term of
this Agreement, your employment is terminated by the Company without Cause or
you resign for Good Reason.


Your Severance Benefits under this Agreement will continue to apply if you are
transferred to an Affiliate of the Company and you are terminated by such
Affiliate without Cause or you resign from such Affiliate for Good Reason.
 
(b)
Successor Fails to Assume This Agreement



You also will receive Severance Benefits under this Agreement if, during the
Term of this Agreement, a successor to the Company or Affiliate to which you are
transferred fails to assume this Agreement.
 
3.
Events That Do Not Trigger Severance Benefits



You will not be entitled to Severance Benefits if your employment ends because
you are terminated for Cause or on account of Disability or because you resign
without Good Reason, retire, or die. Except as provided in Section 2(b), you
will not be entitled to Severance Benefits while you remain protected by this
Agreement and remain employed by the Company, its Affiliates, or their
successors.


--------------------------------------------------------------------------------




4.
Termination Procedures



If you are terminated by the Company during the Term of this Agreement, you will
receive advance written notice of your termination (“Termination Notice”). This
Termination Notice will be given to you at least 30 days in advance, unless you
are being terminated for Cause. The Termination Notice will indicate why you are
being terminated and will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for your termination. If you are being
terminated for Cause, your Termination Notice will include a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board (at a meeting of the Board called and held
for the purpose of considering your termination and after reasonable notice to
you and an opportunity for you and your counsel to be heard before the Board)
finding that Cause for your termination exists and specifying the basis for that
opinion in detail. If you are purportedly terminated without the Termination
Notice required by this Section, your termination shall not be effective. In the
event you resign for what you believe to be Good Reason, the Company shall
provide written notice within thirty days of receipt of your notice confirming
your eligibility for severance benefits under this Agreement or its reasons for
denying such eligibility.


5.
Severance Benefits

 
(a)
In General



If you become entitled to Severance Benefits under this Agreement, you will
receive all of the Severance Benefits described in this Section. Severance
Benefits payable to you following your termination of employment will be paid
only if you deliver to the Company your executed general and special release
(The “Release”, the form of which is attached as Exhibit A) of all claims you
may have against the Company, its Affiliates and directors, officers, employees
and others specified in the Release, relating to your termination of employment,
other than claims for failure to fulfill obligations created by the Agreement,
indemnification and defense cost adjustment rights, pension plan and
supplemental executive retirement plans, 401(k) plans and supplemental 401(k)
plans, stock option and restricted stock plans, or under any other employee
benefit or vacation programs of the Company to which you are entitled
(collectively, “Exempted Claims”). To satisfy the release requirement in this
subsection, (1) you must sign the release after your employment ends, (2) you
must deliver the signed release to the Company within 45 days after your
employment ends, (3) you must not revoke the release during its seven-day
revocation period, and (4) prior to the expiration of that revocation period and
after the Company has rejected them, you must not have continued to assert any
material claim that release would waive other than an Exempted Claim.
 
(b)
Lump-Sum Payment in Lieu of Future Compensation



In lieu of any further cash compensation for periods after your employment ends,
you will be paid a cash lump sum equal to 3.5 times your annual base salary in
effect immediately before any Notice of Termination or Good Reason event for
which you terminate employment.
 
2

--------------------------------------------------------------------------------


 
(c)
Vesting of Stock Options and Waiver of 90 Day Post-Termination Expiration
Provision



Notwithstanding any provision to the contrary, if you become entitled to
Severance Benefits under this Agreement, the Company agrees that any unvested
stock option grants outstanding shall become immediately vested on the date your
employment ends and that, solely for those vested and unvested options which are
not “in the money” on the Effective Date of this Agreement, the Company shall
waive any requirement that vested options be exercised within 90 days of
termination of employment and allow such options to be exercisable for their
full remaining term, subject to a maximum of five years from the date of
termination of your employment.


(d)
Group Insurance Benefit Continuation



From the date of your separation from the Company due to a Termination Without
Cause or your Resignation for Good Reason until the end of the 30th
calendar month beginning after your separation from the Company ("Coverage
Period"), the Company will arrange commercial health care coverage if available
and reasonably priced for you and your family (which is comparable to the
Company health benefits provided to you and your family immediately prior to
your separation from the Company).  Alternatively, if this is not available, the
Company will provide you and your family COBRA continuation coverage (or its
equivalent) under the Company's health plans during the Coverage Period. 
In either case, you must pay the premiums for the health care coverage, but the
Company shall reimburse you for those premiums, with the first reimbursement
being made seven months after your separation from the Company for the premiums
you have theretofore paid and the balance of the reimbursements being made
promptly after you pay the premiums.


6.
Golden Parachute Limitation



Your aggregate payments and benefits under this Agreement and all other
contracts, arrangements, or programs shall not exceed the maximum amount that
may be paid without triggering golden parachute penalties under Section 280G and
related provisions of the Internal Revenue Code, as determined in good faith by
the Company’s independent auditors. If your benefits must be cut back to avoid
triggering such penalties, your benefits will be cut back in the priority order
you designate or, if you fail to designate an order within a reasonable time
specified by the Company, in the priority order designated by the Company. You
and the Company agree to cooperate with each other reasonably in connection with
any administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties on payments or benefits you receive. You and the
Company shall take any reasonable steps necessary to preclude golden parachute
penalties from being imposed on you. The Company will pay your reasonable
expenses incurred in seeking to prevent golden parachute penalties from being
imposed on you and will gross you up on all taxes on such payments, including
taxes on the gross up payment. If you have taken all reasonable steps necessary
to preclude golden parachute penalties from being imposed on you, but the effort
to avoid golden parachute penalties ultimately fails, the Company will pay those
penalties on a fully tax-grossed up basis.

3

--------------------------------------------------------------------------------



7.
Time for Payment



You will be paid your cash Severance Benefits within 5 days after the six-month
anniversary of the date of your termination of employment, or, if later, the
date specified in the Separation Agreement and General and Special Release of
Claims Agreement executed in connection with this Agreement.
 
8.
Payment Explanation



Within 30 days of your separation from the Company, and assuming benefits are
due under this Agreement, the Company will provide you with a written schedule
of payments to be made and a written statement explaining how your payments were
calculated. This statement will include any opinions or other advice the Company
has received from auditors or consultants as to the calculation of your
benefits.
 
9.
Relation to Other Severance Programs



Your Severance Benefits under this Agreement are in lieu of and supercede any
severance or similar benefits that may be payable to you under any other
employment agreement or other arrangement, other than any benefits payable under
the Executive Severance Plan as it exists on the date hereof (the “Executive
Severance Plan”) and the Supplemental Executive Retirement Plan which may be
payable following a change in control of the Company. In the event you are
terminated or resign after a change in control under circumstances which entitle
you to benefits under the Executive Severance Plan, you shall be entitled to
receive the benefits payable under the Executive Severance Plan (subject to all
the terms and limitations thereof) and you shall not be entitled to any
Severance Benefits under this Agreement if you in fact receive the severance
benefits to which you are entitled under the Executive Severance Plan. Nothing
in this Agreement shall be deemed to affect your entitlement to benefits payable
under the Supplemental Executive Retirement Plan. Subject to the foregoing, this
Agreement constitutes the entire agreement between you and the Company and its
Affiliates with respect to severance benefits.
 
10.
Amendments



This Agreement may be modified only by a written agreement executed by you and
the general counsel of the Company that is approved by the Board of Directors of
the Company or the Compensation Committee thereof.
 
4

--------------------------------------------------------------------------------


 
11.
Governing Law



This Agreement creates a “top hat” employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, and it shall be interpreted,
administered, and enforced in accordance with that law; the Company is the “plan
administrator.” To the extent that state law is applicable, the statutes and
common law of the State of California, excluding any that mandate the use of
another jurisdiction’s laws, shall apply.
 
12.
Claims

 
(a)
When Required; Attorneys’ Fees



You do not need to present a formal claim to receive benefits payable under this
Agreement. However, if you believe that your rights under this Agreement are
being violated, you must file a formal claim with the Company (for the purposes
of this Section 12, 21st Century Insurance Group) in accordance with the
procedures set forth in this Section. If the claim cannot be resolved under
these administrative procedures, the Company will pay you ten (10) percent per
annum simple interest on all payments ultimately determined to have not been
timely made. In addition, the Company shall upon presentation of appropriate
commercial vouchers pay all legal expenses which include all reasonable
attorneys’ fees and related costs and expenses in connection with enforcing your
rights under this Agreement, including negotiating or settling any claim,
subject to your obligation to promptly repay (within 90 days after demand
therefore) all such fees costs and expenses if you do not ultimately prevail and
it is determined that you were not acting in good faith.
 
(b)
Initial Claim



Your claim must be presented to the Company in writing within 60 days after you
receive written notice of a denial of benefits. Within 30 days after receiving
the claim, a claims official appointed by the Company will consider your claim
and issue his or her determination thereon in writing. The claims official may
extend the determination period for up to an additional 45 days by giving you
written notice. With your written consent, the initial claim determination
period can be extended further.

5

--------------------------------------------------------------------------------



(c)
Claim Decision



If your claim is granted, the benefits or relief you are seeking will be
provided. If your claim is wholly or partially denied, the claims official
shall, within 30 days (or an extended period, as described in subsection (b)
above), provide you with written notice of the denial, setting forth, in a
manner calculated to be understood by you: (i) the specific reason or reasons
for the denial; (ii) specific references to the provisions on which the denial
is based; (iii) a description of any additional material or information
necessary for you to perfect your claim, together with an explanation of why the
material or information is necessary; and (iv) an explanation of the procedures
for appealing denied claims. If the claims official has failed to respond to
your claim within 30 days of your delivery of the claim to the Company plus any
extended period provided in subsection (b) above, you may treat the claim as
having been denied by the claims official.


(d)
Appeal of Denied Claims



You may appeal the claims official’s denial of your claim in writing to an
appeals official designated by the Company (which may be a person, committee, or
other entity) for a full and fair appeal. In connection with the appeals
proceeding, you (or your duly authorized representative) may review pertinent
documents and may submit issues and comments in writing.
 
(e)
Appeal Decision



The decision by the appeals official will be made within 30 days after your
appeal request, unless special circumstances require an extension of time, in
which case the decision will be rendered as soon as possible, but not later than
60days after your appeal request, unless you agree in writing to a greater
extension of that deadline. The appeal decision will be in writing, set forth in
a manner calculated to be understood by you; it will include specific reasons
for the decision, as well as specific references to the pertinent provisions of
this Agreement on which the decision is based. If you do not receive the appeal
decision by the date it is due, you may deem your appeal to have been denied.
 
(f)
Procedures



The Company will adopt procedures by which initial claims and appeals will be
considered and resolved; different procedures may be established for different
claims. All procedures will be designed to afford you full and fair
consideration of your claim. Notwithstanding anything in this Section 12 to the
contrary, claims and appeals shall be resolved through procedures that comply
with applicable Department of Labor regulations as then in effect.


(g)
Remedies



Nothing in this section or the Agreement shall be construed as a waiver of your
right to pursue any and all legal and/or equitable remedies to recover severance
benefits denied to you by the Company. The Company agrees to toll any applicable
statute(s) of limitation for the duration of the claim and appeal process
described by this section such that any applicable statute(s) of limitation
shall run from the date you receive the decision by the appeals official as set
forth in this Section 12.

6

--------------------------------------------------------------------------------



13.
Limitation on Employee Rights



This Agreement does not give you the right to be retained in the service of the
Company.
 
14.
Validity



The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 
15.
Counterparts



This Agreement may be executed in several counterparts, each of which will be
deemed an original, but all of which will constitute one and the same
instrument.
 
16.
Giving Notice

 
(a)
To the Company



All communications from you to the Company relating to this Agreement must be
sent to the Company in writing, addressed as follows (or in any other manner the
Company notifies you to use):



 
If Mailed
21st Century Insurance Group

   
Attention: Michael J. Cassanego, Senior Vice

   
President, Secretary & General Counsel

   
6301 Owensmouth Ave.

   
Woodland Hills CA 91367




 
If Faxed
21st Century Insurance Group

   
Attention: Michael J. Cassanego, Senior Vice

   
President, Secretary & General Counsel

   
Fax: 818 704-3737 Tel.: 818 704-3665

 
(b)
To You

 

    Mr. Bruce W. Marlow

     

_______________________________________


________________________________________
 
All communications from the Company to you relating to this Agreement must be
sent to you in writing at the above address, and, during your employment with
the Company, your office address with the Company.
 
7

--------------------------------------------------------------------------------


 
17.
Definitions



(a)
Affiliate



Any company or entity that, directly or indirectly through one or more
intermediaries, controls the Company, is controlled by Company or is under
common control with Company.


(b)
Agreement



“Agreement” means this contract, as amended.
 
(c)
Board



“Board” means the Board of Directors of the 21st Century Insurance Group.
 
(d)
Cause



“Cause” means any of the following:
 

 
(1)
Willful Failure to Perform Duties. You continue willfully to fail to perform
your duties for the Company after a written demand for performance has been
delivered to you by the Board that specifically identifies how you have failed
to perform. Your conduct will not be considered “willful” if a reasonable person
would believe that you were acting in the best interests of the Company, you
believed the action you were requested to perform was unlawful or unethical, or
if your failure to perform was caused by your physical or mental illness. You
may not be terminated for Cause under this paragraph after you have properly
notified the Company that you are resigning for Good Reason.

     

 
(2)
Willful Adverse Conduct. You willfully engage in conduct that is demonstrably
and materially injurious to the Company or its Affiliates, monetarily or
otherwise. Your conduct will not be considered “willful” if you believed in good
faith that you were acting in the best interests of the Company and such belief
was reasonable. Reporting a violation of Federal, State or Local law or
regulation or taking action necessary to comply with such laws and regulations
shall not be considered willfully adverse conduct as long as you are acting in
good faith in making such report or complying with such laws.

     

 
(3)
Disability.



(e)
Company



“Company” means 21st Century Insurance Group and 21st Century Insurance Company
and any successor to the business or assets of either that (by operation of law,
or otherwise) assumes and agrees to perform this Agreement. The liability of
each such Company hereunder shall be joint and several.
 
8

--------------------------------------------------------------------------------


 
(f)
Disability



“Disability” means that, due to physical or mental disability: (i) you have been
unable to perform the essential functions of your job, with or without a
reasonable accommodation, for substantially all of a period of 6 consecutive
months; (ii) the Company has notified you that it intends to terminate your
employment because of your inability to perform the essential functions of your
job, with or without a reasonable accommodation; and (iii) you do not resume the
performance of the essential functions of your job, with or without a reasonable
accommodation, within 30 days after receiving notice of your intended
termination on account of your inability to perform the essential functions of
your job, with or without a reasonable accommodation.
 
(g)
Good Reason



“Good Reason” means the occurrence of any of the following without your express
written consent:
 

 
(1)
Breach of Promise. The Company has committed a material breach of its
obligations under this Agreement.

     

 
(2)
Improper Termination. You are purportedly terminated, other than pursuant to a
Termination Notice satisfying the requirements of Section 4.

     

 
(3)
Constructive Termination.  You are constructively terminated by the Company, as
reasonably determined by you in good faith, by reason of Company, Board or
controlling shareholder actions that (i) reduce your base compensation or
benefits by more than 5% in any 12 month period, or (ii) reduce by more than 25%
your benefits under incentive plans without regard to either your performance or
the Company’s performance, or (iii) demote you or materially change the nature
or location of your position, or transfer you to an Affiliate of the Company
without your consent other than another wholly-owned subsidiary of 21st Century
Insurance Group or (iv) interfere with your ability to fulfill the
responsibilities of your office in a lawful manner.



However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (a) you do not terminate employment within 45 days after the event
occurs; or (b) you were a primary instigator of the Good Reason event and the
circumstances make it inappropriate for you to receive benefits under this
Agreement. Your initiation or participation in sale, merger or liquidation
negotiations and the agreement that may result from such discussions shall not
be the sole basis for denial of benefits under this Retention Agreement. If you
have Good Reason to terminate employment, you may do so even if you are on a
leave of absence due to physical or mental illness or any other reason.
 
(h)
Severance Benefits



“Severance Benefits” means your benefits under Section 5 of this Agreement.
 
9

--------------------------------------------------------------------------------


 
(i)
Term of this Agreement



“Term of this Agreement” means the period that commences on the date of this
Agreement and ends on a date specified by the Board for expiration of this
Agreement (at least 24 months’ advance written notice of this date must be given
to you before it is effective); provided, however, that in no event shall the
Term of this Agreement be less than three years.
 

              21st Century Insurance Group and 21st Century       Insurance
Company                By:
/s/
      Michael J. Cassanego, Senior Vice President,   Date
   9-14-05        
Secretary and General Counsel 








 Accepted:            

      /s/    Bruce W. Marlow        Date:           9-14-05               

 
10

--------------------------------------------------------------------------------




Exhibit A


SEPARATION AGREEMENT
AND
GENERAL AND SPECIAL RELEASE OF CLAIMS


This Separation Agreement and General and Special Release of Claims (“Release”)
is entered into by ____________________ ("Employee") and 21st Century Insurance
Group and subsidiaries (hereinafter collectively referred to as the "Company”).
It is entered into to resolve amicably all matters between Employee and the
Company concerning Employee's employment and the cessation of that employment.


1.     Separation Benefits. Notwithstanding this Agreement, Employee shall
receive payment of all accrued and unpaid salary and vacation through Employee's
last day of employment, subject to required and authorized deductions. In
exchange for Employee's decision to enter into this Agreement as well as the
Retention Agreement, the Company agrees to pay Employee the severance payments
set forth in the Retention Agreement. The payments shall be made payable to
Employee as required pursuant to the Retention Agreement, provided that Employee
has not exercised Employee's right of revocation.


2.     Release. Except for the claims specifically excluded from release by
section 5(a) of the Retention Agreement for which no dispute has arisen (and
remains unresolved) prior to the execution of this Release, Employee (on behalf
of Employee and Employee's agents, heirs, successors, assigns, spouses,
executors and/or administrators) does hereby and forever release and discharge
the Company as well as the successors, predecessors, partnerships, partners,
joint venturers, affiliated entities, parents, subsidiaries, officers,
directors, shareholders, accountants, insurers, advisors, employees, attorneys,
heirs, assigns, agents, spouses, executors and/or administrators and
representatives of the Company, past or present, from any and all causes of
action, actions, judgments, liens, debts, contracts, indebtedness, damages,
losses, claims, liabilities, rights, interests and demands of whatsoever kind or
character, known or unknown, suspected to exist or not suspected to exist,
anticipated or not anticipated, whether or not heretofore brought before any
state or federal court, which Employee has or may have against any released
person or entity, by reason of any and all acts, omissions, events or facts
occurring or existing prior to the date the Agreement is signed by Employee,
including, without limitation, all claims attributable to the employment of
Employee, all claims attributable to the cessation of that employment, and all
claims arising under any federal, state or other governmental statute,
regulation or ordinance or common law, such as, for example and without
limitation, breach of contract, breach of implied covenant, breach of oral or
written promise, allegedly unpaid compensation, wrongful termination, infliction
of emotional distress, defamation, interference with contract relations or
prospective economic advantage, negligence, misrepresentation or employment
discrimination, violation of Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, the Family and Medical Leave Act, the WARN Act,
the Equal Pay Act, the Fair Labor Standards Act, ERISA, the California Unruh
Act, the California Fair Employment and Housing Act, the California Labor Code
(excepting any workers' compensation claim) and wrongful termination claims,
excepting only those obligations expressly recited to be performed hereunder.
Employee acknowledges that Employee is not presently suffering from any
work-related injury and that Employee has fully recovered from any and all prior
work-related injuries.


--------------------------------------------------------------------------------



In light of the intention of Employee (for Employee, Employee's agents, heirs,
successors, assigns, executors, spouses, and/or administrators) that this
release extend to any and all claims of whatsoever kind or character, known or
unknown, Employee expressly waives any and all rights granted by California
Civil Code Section 1542 (or any other analogous federal or state law or
regulation). Section 1542 reads as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


3.     No Admissions or Assignment. Nothing contained herein shall be construed
as an admission of wrongdoing or liability by either the Employee or the
Company. Employee shall make no assignment of any matter released by this
Agreement and Employee represents that no such assignment has been made.


4.     Company Property and Confidential Information. All memoranda, notes,
records and other documents made or compiled by Employee or made available to
Employee during Employee's employment concerning or related to the Company or
any if its clients, whether in hard copy or electronic form, are Company
property. Employee agrees to deliver all Company property to the Company upon
request by the Company, and if not requested, upon or before the cessation of
Employee’s employment with the Company. Employee agrees that any and all
non-public information about the Company or any of its clients constitutes
Confidential Information. Employee agrees not to disclose to any person,
directly or indirectly, (including without limitation present or former
employees of the Company), any Confidential Information excepting only (i)
Employee's spouse, if any, (ii) Employee's attorneys and accountants, only as
necessary, and (iii) under compulsion of law or court process. 


5.     Covenant Not To Sue. Employee covenants and represents that he shall have
no right whatsoever to file any lawsuit or institute any other legal proceeding
of any type whatsoever against the Company based upon or arising out of or
during Employee’s employment with the Company based upon facts, acts or
omissions occurring prior to the date of the signing of this Separation
Agreement and General and Special Release of Claims. This section shall not
prohibit Employee from challenging the validity of his release of ADEA claims in
Section 2 of this Agreement.

-2-

--------------------------------------------------------------------------------



6.     Entire Agreement/Modifications/Severability. This Agreement along with
the Retention Agreement constitute a single integrated contract expressing the
entire agreement of the parties with respect to the subject matter hereof,
including without limitation all matters pertaining to or arising out of the
Employee's employment or employment termination, and supersedes all prior and
contemporaneous oral, written and implied agreements and discussions with
respect to the subject matter hereof. There are no other agreements, written or
oral, express or implied, between the parties hereto, concerning the subject
matter hereof, except as set forth herein. This Agreement may be amended or
modified only by an agreement in writing. Should any provision of this Agreement
become or be held to be legally unenforceable, no other provision of this
Agreement shall be affected, and this Agreement shall be construed to be
enforceable or shall be construed as if the Agreement had never included the
unenforceable provision. Any invalid or unenforceable provision of this
Agreement shall be modified or reformed as permitted by law so that such
provision is no longer invalid or unenforceable.


7.     EEOC Cooperation. The Company and Employee agree that nothing in this
Agreement shall prevent Employee from cooperating with the Equal Employment
Opportunity Commission (“EEOC”) in the course of an investigation performed by
the EEOC.


8.     Waiting Period and Right of Revocation. EMPLOYEE ACKNOWLEDGES THAT
EMPLOYEE IS AWARE THAT AND IS HEREBY ADVISED THAT EMPLOYEE HAS THE RIGHT TO
CONSIDER THIS AGREEMENT FOR FORTY-FIVE DAYS FROM THE DATE OF DELIVERY OF THIS
RELEASE FORM BEFORE SIGNING IT AND THAT IF EMPLOYEE SIGNS THIS AGREEMENT PRIOR
TO THE EXPIRATION OF FORTY-FIVE DAYS, EMPLOYEE IS WAIVING THIS RIGHT FREELY AND
VOLUNTARILY. EMPLOYEE ALSO ACKNOWLEDGES THAT EMPLOYEE IS AWARE OF AND IS HEREBY
ADVISED OF EMPLOYEE’S RIGHT TO REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN DAYS
FOLLOWING THE SIGNING OF THIS AGREEMENT AND THAT IT SHALL NOT BECOME EFFECTIVE
OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED. TO REVOKE THIS
AGREEMENT, EMPLOYEE MUST NOTIFY THE COMPANY, IN WRITING, WITHIN SEVEN DAYS OF
SIGNING IT.


9.     Attorney Advice. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS AWARE OF
EMPLOYEE'S RIGHT TO CONSULT AN ATTORNEY, THAT EMPLOYEE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY, AND THAT EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT.

-3-

--------------------------------------------------------------------------------


 
10.     Understanding of Agreement. Employee states that Employee is physically
and mentally competent to enter into this Agreement, that Employee has carefully
read this Agreement, that Employee has had sufficient time and opportunity to
consider its terms and to obtain legal advice, if desired, that Employee fully
understands its effect, that the only promises made to Employee to sign this
Agreement are those stated above, and that Employee is signing this Agreement
voluntarily and without any threat, duress, coercion or undue influence.






Dated: ____________
 
By
__________________________________       
Employee
                       
Dated: ____________
 
21st Century Insurance Group and
   
Subsidiaries
                   
By
      ______________________________________    
[name of Company official]
   
[title]

 
-4-


--------------------------------------------------------------------------------




